Order entered October 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00928-CV

                FINANCIAL CASUALTY COMPANY, ET AL., Appellants

                                               V.

                                   MARK HUNT, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-12-33267-Y

                                           ORDER
       The reporter’s record is past due. In an order dated October 3, 2014, we ordered Sharon

Hazelwood, Official Court Reporter for Criminal District Court No. 7 of Dallas County, Texas,

to file, by October 16, 2014, either: (1) the reporter’s record; (2) written verification that

appellants have not requested the reporter’s record; or (3) written verification that appellants

have not paid or made arrangements to pay for the record. As of today’s date, the Court has not

received any response from Sharon Hazelwood.

       Accordingly, we again ORDER Sharon Hazelwood to file, by OCTOBER 31, 2014,

either: (1) the reporter’s record from the hearing held on September 20, 2013; (2) written

verification that appellants have not requested the reporter’s record; or (3) written verification

that appellants have not paid or made arrangements to pay for the record.
       If the Court does not receive either the reporter’s record from the hearing held on

September 20, 2013 or the required written verification about the request or payment for the

record, we will utilize the remedies available to obtain the reporter’s record, which may include

ordering that Sharon Hazelwood not sit as a court reporter until she complies with this order.

       We caution appellants that if the Court receives written verification of no request or no

payment, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Michael Snipes, Judge of Criminal District Court No. 7 of Dallas

County, Texas, Sharon Hazelwood, and all counsel of record.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE